Keating Securities, LLC
5251 DTC Parkway, Suite 1090
Greenwood Village, Colorado 80111-2739
(720) 889-0131
(720) 889-0135 fax


May __, 2006


Mr. Kevin Keating, President
Multi-Link Telecommunications, Inc.
936A Beachland Boulevard, Suite 13
Vero Beach, Florida, 32963


Re: Financial Advisory Agreement


Dear Mr. Keating:


This letter will confirm our agreement (“Agreement”) that Keating Securities,
LLC (“Keating”) is authorized to represent Multi-Link Telecommunications, Inc.
and its affiliates, subsidiaries and related entities (collectively, the
"Company”) and to assist the Company as its financial advisor on the terms and
conditions set forth herein. This Agreement shall become effective upon the
execution hereof by both Keating and the Company.


1.
Performance of Services. In its capacity as financial advisor, Keating will
assist the Company by undertaking the following activities, to the extent that
such activities are required or requested by the Company. The services being
provided by Keating hereunder are being rendered solely to the Company as
represented by its Board of Directors (the “Board”). These services are not
being rendered by Keating as an agent or as a fiduciary of the shareholders of
the Company, and Keating shall not have any obligation or liability with respect
to its services hereunder to such shareholders or any other person, firm or
corporation absent fraud or willful misconduct by Keating.



Keating shall act as the Company's exclusive advisor concerning matters
pertaining to the Company's efforts to acquire Auriga Laboratories, Inc.
(“Auriga”) in a reverse merger or similar transaction ("Reverse Merger").
Keating will assist the Company in: (i) the corporate, business and financial
due diligence evaluation of Auriga; (ii) the capital and transaction
structuring; (iii) development of capital markets strategy; (iv) valuation
analysis; (v) company, market and industry research; (vi) analysis of various
exchange listing requirements; and (vii) transaction negotiation and execution.
The services set forth in this paragraph shall be referred to herein in as
“Reverse Merger Services”.


The parties hereto acknowledge and agree that Keating is not rendering legal
advice or performing accounting or auditing services as part of the services
provided under this Agreement. Keating shall be free to provide services for
other persons, which services shall not be deemed to be in conflict with the
services to be performed by Keating under this Agreement.
 
 

--------------------------------------------------------------------------------

 


2.
Term. The term of this Agreement shall commence on the date of this Agreement
and continue until the earlier of the closing or the abandonment of the Reverse
Merger (the "Term"). The Term hereof may be extended by the mutual written
agreement of the parties hereto. Notwithstanding anything contained herein to
the contrary, the provisions of Section 2 (Term), Section 3 (Compensation),
Section 9 (Indemnification), Section 10 (Disclosure) and Section 11
(Miscellaneous) shall survive the termination and expiration of this Agreement.



3.
Compensation. As compensation for the Reverse Merger Services rendered by
Keating under this Agreement, upon closing of the Reverse Merger between the
Company and Auriga, the Company shall pay Keating a fee of $340,000 at the
closing of the Reverse Merger.



4.
Affiliated Companies. The Company acknowledges and agrees, and enters into this
Agreement with the full knowledge that, Keating and its officers, directors,
managers, members, affiliates and related parties may own, directly or
indirectly, a majority interest in the Company as of the date of this Agreement.



5.
Availability and Accuracy of Information. The Company shall furnish Keating with
all reasonable information and material requested or required by Keating
involving the Company and Auriga including, without limitation, information
concerning historical and projected financial results, public and regulatory
filings, material contracts and commitments, proposed financings, acquisitions
or other transactions, and possible and known litigation, environmental and
other contingent liabilities of the Company and Auriga ("Information"). The
Company also agrees to make available to Keating such representatives of the
Company and Auriga, including, among others, directors, officers, employees,
outside counsel and independent certified public accountants, as Keating may
reasonably request. The Company will promptly advise Keating of any material
changes in the Company’s or Auriga’s business or finances. The Company
represents and warrants that the Information provided or made available to
Keating by the Company and Auriga, at all times during the Term hereof, is and
shall be, when taken as a whole, complete and true in all material respects and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements thereof not misleading
in light of the circumstances under which such statements are made. The Company
further represents and warrants that any projections provided to Keating will
have been prepared in good faith and will be based upon assumptions that, in
light of the circumstances under which they are made, are reasonable. The
Company acknowledges and agrees that in rendering its services hereunder Keating
will be using and relying on the Information, without independent investigation,
appraisal or verification, and Keating assumes no responsibility for the
accuracy or completeness of the Information.

 
6.
Indemnification. The Company agrees to indemnify and hold harmless Keating, its
affiliates and their respective officers, directors, members, partners,
employees, agents and affiliates and control persons of any of the above (each
an “Indemnified Person”) from and against all claims, liabilities, losses or
damages (or actions in respect thereof) or other expenses that are related to or
arise out of (i) actions taken or omitted to be taken (including any untrue
statements made or any statements omitted to be made) by the Company, (ii) any
material breach of any warranty, representation or agreement of Company
contained in this Agreement, or (iii) actions taken or omitted to be taken by an
Indemnified Person with the consent of or in conformity with the actions or
omissions of the Company. The Company shall not be responsible, however, for any
losses, claims, damages, liabilities or expenses pursuant to the preceding
sentence that are finally judicially determined to have resulted from Keating’s
or such other Indemnified Person’s grossly negligent, reckless or wrongful
conduct or Keating’s material breach of this Agreement, and Keating agrees to
indemnify and hold Company harmless from any claims, losses, liabilities or
damages incurred by the Company arising out of Keating’s grossly negligent,
reckless or wrongful conduct as determined in a final judicial determination or
Keating’s material breach of this Agreement. The Company agrees to reimburse
each Indemnified Person for all reasonable out-of-pocket expenses (including
reasonable fees and expenses of counsel for such Indemnified Person) of such
Indemnified Person in connection with investigating, preparing, conducting or
defending any such action or claim, whether or not in connection with litigation
in which any Indemnified Person is a named party, or in connection with
enforcing the rights of an Indemnified Person under this Agreement. The
indemnity agreements under this Section shall survive the completion of services
rendered for Company by Keating and the termination or expiration of this
Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
7.
Disclosure and Confidentiality. Any financial or other advice, descriptive
memoranda or other documentation rendered by Keating pursuant to this Agreement
may not be disclosed publicly or to any third party without the prior written
approval of Keating unless such disclosure is required under applicable law (as
advised by counsel), or compelled by a court or other tribunal of competent
jurisdiction or the same becomes known to third parties or the public without
release thereof by the Company or its agents. All non-public information
provided by the Company to Keating will be considered confidential information
and shall be maintained as such by Keating, except as required by law or as
required to enable Keating to perform its services pursuant to this Agreement,
until the same becomes known to third parties or the public without release
thereof by Keating or its agents. Keating shall at all times abide by the laws
and regulations relating to trading in securities of public companies while in
possession of any material inside information. This provision is intended to
insure, among other things, that the parties at all times comply with the
provisions of SEC Regulation FD.



8.
Miscellaneous.

 

 
A.
Before Keating or the Company releases any information referring to Keating’s
role as the Company’s financial advisor under this Agreement or the Company uses
Keating’s name or Keating uses the Company’s name in a manner which may result
in public dissemination thereof, the Keating or Company, as the case may be,
shall furnish drafts of all documents or prepared oral statements to the other
party with reasonable time for comments, and shall not release any information
relating thereto without the prior written consent of such other party. Nothing
herein shall prevent the Company from releasing any information to the extent
that such release is required by law.

 

 
B.
Notwithstanding the foregoing, the Company agrees that, following the
consummation of any transaction covered by this Agreement, Keating shall have
the right to place advertisements in financial and other newspapers and journals
at Keating's expense, describing its services to the Company hereunder, provided
that Keating will submit a copy of any such advertisements to the Company for
its prior approval, which approval shall not be unreasonably withheld.

 
 
3

--------------------------------------------------------------------------------

 
 

 
C.
The Company represents and warrants that this Agreement has been duly authorized
and represents the legal, valid, binding and enforceable obligation of the
Company and that neither this Agreement nor the consummation of any transactions
contemplated hereby requires the approval or consent of any governmental or
regulatory agency or violates or conflicts with any law, regulation, contract or
order binding the Company.

 

 
D.
The terms, provision and conditions of this Agreement are solely for the benefit
of the Company and Keating and the other Indemnified Persons and their
respective heirs, successors and permitted assigns and no other person or entity
shall acquire or have a right by virtue of this Agreement. This Agreement may
not be assigned by either party without prior written consent of the other
party.

 

 
E.
This Agreement contains the entire understanding and agreement between the
parties hereto with respect to Keating’s engagement hereunder, and all prior
writings and discussions are hereby merged into this Agreement. No provision of
this Agreement may be waived or amended except in a writing signed by both
parties. A waiver or amendment of any term or provision of this Agreement shall
not be construed as a waiver or amendment of any other term or provision.

 

 
F.
Each party represents and warrants that it will comply with all applicable
securities and other laws, rules and regulations relating hereto and that it
shall not circumvent or frustrate the intent of this Agreement.

 

 
G.
This Agreement may be executed by facsimile or electronic signatures and in
multiple counterparts, each of which shall be deemed an original. It shall not
be necessary that each party executes each counterpart, or that any one
counterpart be executed by more than one party so long as each party executes at
least one counterpart.

 

 
H.
If any provision of this Agreement is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions of this Agreement.

 

 
I.
This Agreement shall be governed by and constructed under the laws of the State
of Colorado without regard to such state’s conflicts of law principles, and may
be amended, modified or supplemented only by written instrument executed by
parties hereto.

 

 
J.
All disputes, controversies or claims (“Disputes”) arising out of or relating to
this Agreement shall in the first instance be the subject of a meeting between a
representative of each party who has decision-making authority with respect to
the matter in question. Should the meeting either not take place or not result
in a resolution of the Dispute within twenty (20) business days following notice
of the Dispute to the other party, then the Dispute shall be resolved in a
binding arbitration proceeding to be held in Denver, Colorado in accordance with
the international rules of the American Arbitration Association. The arbitrators
may award attorneys’ fees and other related arbitration expenses, as well as
pre- and post-judgment interest on any award of damages, to the prevailing
party, in their sole discretion. The parties agree that a panel of three
arbitrators shall be required, all of whom shall be fluent in the English
language, and that the arbitration proceeding shall be conducted entirely in the
English language. Any award of the arbitrators shall be deemed confidential
information for a minimum period of five years, except to the extent public
disclosure of such information is required by applicable securities laws or
regulations.

 
 
4

--------------------------------------------------------------------------------

 
 

 
K.
All notices required by the terms of this Agreement shall be in writing and
delivered to the other party at the addresses set forth below, either by
personal delivery, by a recognized international overnight courier service, or
by facsimile or e-mail transmission. Notices will be deemed given as of the date
of receipt, which date shall be evidenced by the signature of an authorized
representative of the receiving party or by written evidence of a successful
transmission of either a facsimile or e-mail message.

 
If to Keating:
 
Keating Securities, LLC
Attn: Timothy J. Keating, President
5251 DTC Parkway, Suite 1090
Greenwood Village, Colorado 80111-2739
(720) 889-0131 telephone
(720) 889-0135 fax


If to the Company:


Multi-Link Telecommunications, Inc.
Attn: Kevin Keating, President
936A Beachland Boulevard, Suite 13
Vero Beach, Florida, U.S.A 32963
(772) 231-7544
(772) 231-5947 fax
 
or such other address as indicated by the Company as its primary business
address in its SEC filings.
 
[Remainder of this page intentionally left blank.]
 

 
5

--------------------------------------------------------------------------------

 

If the forgoing correctly sets forth the entire understanding and agreement
between the Company and Keating, please so indicate by executing this Agreement
as indicated below and returning an executed copy to Keating together, whereupon
this Agreement shall constitute a binding agreement as of the date first above
written.
 
Very truly yours,
 
KEATING SECURITIES, LLC
 
By:  /s/ Timothy J. Keating
Timothy J. Keating, President






ACCEPTED AND AGREED TO:


Multi-Link Telecommunications, Inc.
 




By: /s/ Kevin R. Keating
Kevin R. Keating, President




Date: May 17, 2006
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 